Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of cups from copper; electroplated layer of metal on the cups with; the solder coating on a portion of the cups; pellets inside of the cups, and the cups on the substrate, must be shown or the feature(s) canceled from the claim(s). In addition, the first metal layers and the beveled edge between the first and second metal layer. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “placing one of the pellets in each of the cups such that a sidewall height of each cup matches a gap location of each pellet.” It is unclear if one of the pellets is placed in each of the cups of the plurality of cups or each pellet is placed in a single respective cup. If Applicant meant to indicate each pellet is placed in a single respective cup, one possible correction could be replacing “placing each respective pellet of the plurality of pellets in a respective cup of the plurality of the cups such that a sidewall height of each respective cup matches a respective gap location of each pellet.” Further clarification and appropriate correction is required.
	Claim 11 recites “the pellet” it is unclear which pellet is being referred to. This term lacks antecedent basis. Is it the one of the plurality of recited above or another pellet? Further clarification and appropriate correction is required.
	Claim 12 recites “the first and second metal layers.” This term lacks antecedent basis. Claim 12 recites “the pellet” it is unclear which pellet is being referred to. This term lacks antecedent basis. Is it the one of the plurality of recited above or another pellet? Further clarification and appropriate correction is required.
	Claims 13 and 17 recite “the first and second metal layers.” This term lacks antecedent basis. Further clarification and appropriate correction is required.
	Claim 14 recites “the pellet” it is unclear which pellet is being referred to. This term lacks antecedent basis. Is it the one of the plurality of recited above or another pellet? Claim 14 recites “the second metal layer.” This term lacks antecedent basis. Further clarification and appropriate correction is required.
Claim 18 recites “the pellet” it is unclear which pellet is being referred to. This term lacks antecedent basis. Is it the one of the plurality of recited above or another pellet? Claim 18 recites “the first metal layer.” This term lacks antecedent basis. Further clarification and appropriate correction is required.
Allowable Subject Matter
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art of record includes Nakajima (US 2008/0023057 A1), McGrew (US 3,547,706), and Joo (KR 1020160077633A, Machine Translation). Nakajima discloses a metallic copper cap ([0046]) which is attached to a semiconductor pellet through mechanical means ([0077]). McGrew discloses a metallic cup which is attached to a thermoelectric element through a solder (C2/L50-71). Joo discloses depositing a metal layer through plating a plurality of ends of semiconductor pellets and removing a portion of the metal layers ([0027]-[0034]). No suggestion, teaching or motivation can be found to modify the prior art to have the entirety of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726